 SOUTHWEST AIRLINES CO.Southwest Airlines Co. and Transport Workers Unionof America, AFL-CIO, Petitioner. Case 16-RC-7786May 30, 1979SUPPLEMENTAL DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Edward B. Valverde.Following the hearing, and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the case wastransferred to the National Labor Relations Boardfor decision. Thereafter, the Employer filed a brief.On January 9, 1979, the National Labor RelationsBoard issued a Decision and Direction of Election inthe above-entitled proceeding.' The Board found, in-ter alia, that the Employer was not subject to theRailway Labor Act and that it was an employerwithin the meaning of Section 2(2) of the NationalLabor Relations Act, as amended, and directed anelection in a unit of employees found appropriate.Thereafter, on January 23, 1979, the Employer(herein also called Southwest) filed certain documentswith the Board alleging that it was engaged in theoperation of interstate flight and, hence, might besubject to the Railway Labor Act. Subsequently, onFebruary 8, 1979, the Board issued a Notice To ShowCause and Order in which it notified the parties toshow cause why the record in this proceeding shouldnot be reopened and the proceeding remanded to theRegional Director for Region 16 for a further hearingconcerning the jurisdiction of the Board over the Em-ployer. The Board also ordered that the ballots cast inthe election in this proceeding be impounded pendinga determination of the jurisdiction issue. On March 1,1979, the Board, having received no responses to theNotice To Show Cause, reopened the record in thisproceeding and remanded it to the Regional Directorfor Region 16 for the purpose of conducting a hearingin order to receive evidence concerning the jurisdic-tion issue.Pursuant to this Order, a hearing was held onMarch 14, 1979, before Hearing Officer Ranson Ellis.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-i239 NLRB 1253.2 The parties did not contest the Board's jurisdiction. Until January 25,1979, Southwest Airlines Co. made flights exclusively within the State ofTexas.tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the March 14, 1979, hearing and findsthat they are free from prejudicial error. They andhereby affirmed.Upon the entire record in the case, the Board finds:Southwest Airlines Co. is a Texas corporation. OnDecember 11, 1978, by CAB Order 78-12-70, theCivil Aeronautics Board (hereafter the CAB) grantedthe Employer authority to fly a route between Hous-ton, Texas, and New Orleans, Louisiana.' On January25, 1979, Southwest initiated passenger air service be-tween Houston, Texas, and New Orleans, Louisiana,and on February 12, 1979, expanded the service toseven round trips per day, 5 days a week.4Southwestdoes not interline with any other carrier or carryUnited States mail.Southwest does not take a position with respect tothe jurisdiction of the National Labor RelationsBoard, although it poses the question of whether it isnow subject to the jurisdiction of the National Media-tion Board. The Petitioner is willing to represent theemployees involved under either the National LaborRelations Act or the Railway Labor Act.Section 2(2) of the Act provides in pertinent partthat the term "employer" as used in the National La-bor Relations Act should not include any person sub-ject to the Railway Labor Act.Accordingly, because of the nature of the jurisdic-tional question presented here, we requested the Na-tional Mediation Board to study the record in thiscase and to determine the applicability of the Rail-way Labor Act to the Employer. In reply, we wereadvised by the National Mediation Board that, basedon the above facts:... Southwest Airlines Co. is a common carrierby air within the meaning of Section 201 of theRailway Labor Act, as amended, 45 U.S.C.§181.5In view of the foregoing, we shall dismiss the petition.ORDERIt is hereby ordered that the petition in Case 16-RC-7786 be, and it hereby is, dismissed.)On January 18, 1979, the Employer petitioned the CAB for an exemptionfrom the provisions of title IV of the Federal Aviation Act of 1958, asamended, and the CAB's regulations, except secs. 401(k) and 411, notwith-standing the grant of the Houston.to-New Orleans route. Said applicationhad not been acted upon by the CAB at the time of the hearing.' In January 1979, Southwest applied to the CAB for an air carrier routebetween Dallas Love Field. Dallas, Texas, and New Orleans, Louisiana, Saidapplication had not been acted on by the CAB at the time of hearing.Southwest Airlines Co. CJ-4760 (NMB May 8, 1979).242 NLRB No. 101641